DETAILED ACTION
This Office Action is in response to the amendment filed 9/27/2021.  Claims 1-20 are pending in this application.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites performing fractional multiplication for each of a plurality of pairs of 16-bit signed data elements to generate 32-bit result values, rounding the result values, detecting overflow in the result values, and saturating any overflowed values.
Under Prong One of Step 2A of the USPTO current eligibility guidance, limitations such as multiplication and rounding explicitly cover mathematical calculations, relationships, and/or formulas.  Moreover, detecting overflow and saturating numbers require the application of mathematical relationships and calculations, such as performing mathematical comparisons and replacing of numerical values.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites an instruction having fields for packed source and 
The claim additionally recites storing the results into a plurality of positions of the instruction’s destination operand.  However, this is recited at a high-level of generality, i.e. as generic computer memory for storing data.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, decoding and executing an instruction having source and destination operands to perform the claimed mathematical steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional 

As per Claims 2-4, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further mathematical concepts and/or generic computer components for performing mathematics, storing data or executing instructions, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C.
101.

As per Claims 8-11, they recite methods comprising the limitations of Claims 1-4, respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 8-11 are rejected under the same rationale as presented in the above rejections of Claims 1-4.

As per Claims 15-18, they recite a medium comprising program code for implementing the limitations of Claims 1-4, respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 15-18 are rejected under the same rationale as presented in the above rejections of Claims 1-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2007/0239968) in view of Paver et al. (US 2009/0300325), and in view of Tanaka et al. (US 2004/0078549).

As per Claim 1, Moyer discloses an apparatus comprising: a decoder to decode an instruction which performs a fractional multiplication operation for a first packed data source operand, a second packed data source operand, and a packed data destination operand (Figures 1, 3 and Paragraphs 0017, 0020-0021, and 0023-0024, decode unit 28 decodes an SIMD instruction which performs fractional multiplication on packed elements in a first and second register and writes the packed result elements to a destination register);  and execution circuitry to execute the decoded instruction to: perform a fractional multiplication operation for each of a plurality of pairs of packed data elements to yield a plurality of output values, wherein each pair of the plurality of pairs includes a first packed data element of the first packed data source operand and 
Moyer does not explicitly disclose the instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; each data element is a 16 bit Q15 formatted value; rounding each of the plurality of output values; and storing the plurality of output values into a corresponding plurality of positions of the packed data destination operand.
However, Moyer discloses performing fractional multiplication (i.e. without accumulation), and storing the plurality of output values generated by executing a packed vector instruction into a corresponding plurality of positions of the packed data destination operand (Figure 3 and Paragraphs 0017, 0021-0022).
Moreover, Paver discloses a fractional multiplication instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; performing the fractional multiplication; rounding each of the plurality of output values; detecting whether any of the plurality of output values reflect an overflow; for any of the 
Finally, Tanaka similarly discloses a fractional multiplication instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; performing the fractional multiplication; rounding each of the plurality of output values; and storing the plurality of output values into a corresponding plurality of positions of the packed data destination operand, wherein each data element is a 16 bit Q15 formatted value (Figure 684 and Paragraphs 0903-0909, SIMD instruction vxmulh multiplies Q15 formatted values in parallel from registers Ra and Rb and stores the higher, i.e. rounded, 16 bits in a corresponding plurality of positions in register Rc).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).  It also would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the SIMD implementation/instruction set with the SIMD implementation(s) of Moyer in view of Paver 

As per Claim 2, Moyer does not explicitly disclose the apparatus of claim 1, wherein the first packed data source operand is a packed data register and the second packed data source operand is a memory location. 
However, Paver discloses the first packed data source operand is a packed data register and the second packed data source operand is a memory location (Figures 14, 18 and Paragraphs 0030, 0049, 0053, 0237, 0254 and Table 10, wherein one source register specified by the instruction is a packed data registers and the other source operand may be a memory address).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 3, Moyer discloses the apparatus of claim 1, wherein the first packed data source operand is a packed data register and the second packed data source operand is a packed data register (Figure 3 and Paragraphs 0017 and 0023-0024, the fractional multiplication operands are stored in first and second packed data registers).

It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 4, Moyer does not explicitly disclose the apparatus of claim 1, wherein each of the rounded plurality of output values is 16 bits. 
However, Paver discloses each of the rounded plurality of output values is 16 bits (Figure 14 and Paragraphs 0234 and 0239-0240).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 7, Moyer discloses the apparatus of claim 1, wherein the execution circuitry is further to, responsive to a detection that at least one of the output values reflects an overflow, 
Moreover, Paver also discloses setting a value in a control register responsive to a detection that at least one of the output values reflects an overflow (Paragraphs 0030, 0234 and 0240, wCSSF register bits are set to indicate/record an overflow saturation).

As per Claims 8-11 and 14, they recite methods comprising the limitations of Claims 1-4 and 7, respectively.  Thus, Claims 8-11 and 14 are rejected under the same rationale as presented in the above rejections of Claims 1-4 and 7.

As per Claim 15, Moyer discloses a machine-readable medium storing an instruction which, when executed by a processor, causes the processor to perform a method (Figure 1 and Paragraph 0021).  The remainder of Claim 15 comprises the limitations of Claim 1.  Thus, Claims 15 is rejected under the same rationale as presented in the above rejection of Claim 1.  

As per Claims 16-18, they recite machine-readable mediums comprising the limitations of Claims 2-4, respectively.  Thus, Claims 16-18 are rejected under the same rationale as presented in the above rejections of Claims 2-4.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Paver and Tanaka, and in view of Sijstermans et al. (US 6,889,242).


However, Sijstermans discloses performing vector fractional multiplication, wherein a rounding type of a plurality of candidate rounding types is determined, based on one or more bit values of a control register, to round the plurality of output values (Column 1, lines 55-57 and Column 8, lines 35-60, fractional multiply of two signed 16-bit vectors is rounded according to the 3-bit rounding mode field of a control register).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply rounding taught by Sijstermans with the fractional multiply implementation of Moyer in view of Paver and Tanaka because it provides for rounding flexibility that fosters compliance with standards, while maintaining efficient processor performance (Sijstermans, Column 1, lines 20-43).

As per Claim 6, Moyer in view of Paver and Tanaka does not explicitly disclose the apparatus of claim 5, wherein the plurality of candidate rounding types includes at least two of the following: truncate; round up; and convergent. 
However, Sijstermans discloses the plurality of candidate rounding types includes at least two of the following: truncate; round up; and convergent (Table 1, candidate rounding modes include “To infinity”, i.e. round up, and “To zero”, i.e. truncate).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply rounding taught by Sijstermans with 

As per Claims 12-13, they recite methods comprising the limitations of Claims 5-6, respectively.  Thus, Claims 12-13 are rejected under the same rationale as presented in the above rejections of Claims 5-6.

As per Claims 19-20, they recite machine-readable mediums comprising the limitations of Claims 5-6, respectively.  Thus, Claims 19-20 are rejected under the same rationale as presented in the above rejections of Claims 5-6.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the Examiner has not provided documentation of a computer that can decode and execute the claimed instruction, as is required when dealing with alleged “well-understood, routine, conventional activity.”
The Examiner respectfully submits that the claims’ recitation of a decoder and an instruction with fields denoting the input and output operands were not identified by the Examiner as “well-understood, routine, and conventional”.  Rather, as described in the above claim rejections, such limitations were analyzed as being recited generically such that they 
The Examiner’s analysis further identified the claims’ recitation of storing data in a memory to be well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  To satisfy the evidence required per the Berkheimer memo, the Examiner provided a citation to MPEP 2106.05(d)(II), which discloses that the courts have found limitations directed to storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see “storing and retrieving information in memory”). 

Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive.

Applicant argues that the references by Moyer and Paver fail to disclose the use of Q15 formatted values, as recited in e.g. Claim 1.
Applicant’s arguments have been considered but are moot because the argument does not apply to the reference being used in the current rejection to meet the newly amended limitation.

Applicant argues that Paver’s disclosure of “The upper 17-bits of 32-bit intermediate products of the multiplications are optionally rounded, for example, by adding a 1 to the 18th bit…and saturated to 16 bits” fails to describe “…round each of the plurality of output values” as 
The Examiner respectfully submits that the above quotation explicitly discloses rounding the intermediate products of the multiplications, and therefore meets the claimed limitation(s) of “round[ing] each of the plurality of output values [of the multiplication operation]”.  Moreover, the Examiner notes that adding 1 to the 18th bit in order to round the upper 17-bits is a common method of rounding-to-nearest for binary numbers.  For instance, 1011.0 equals “11.0” in decimal, and rounding-to-nearest the upper 4 bits should simply truncate the “0” below the decimal point.  However, 1011.1 equals “11.5” in decimal, and rounding-to-nearest the upper 4 bits should result in “1100”.  To accomplish this rounding, it is common to simply add a “1” to the bit below the decimal point and retain the upper 4 bits.  For 1011.0, this would result in 1011.1 before truncation and 1011 – the correct result – after truncation.  For 1011.1, this would result in 1100.0 before truncation and 1100 – the correct result – after truncation.  Thus, the disclosure in Paver of optionally rounding “the upper 17-bits of 32-bit intermediate products of the multiplications…by adding a 1 to the 18th bit” clearly discloses rounding the multiplication results.

Applicant argues that Moyer and Paver do not describe “…for any of the plurality of output values that reflect an overflow, saturate the output value” as recited in e.g. Claim 1.  Applicant argues that neither reference perform detection of overflow.
The Examiner respectfully submits that both references perform detection of overflow in order to implement saturation.  See Moyer, Paragraph 0020, “Executing the instruction…may further include if the first intermediate product overflowed or underflowed, saturating the first 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.